Citation Nr: 1214732	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  08-37 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD), for the purposes of accrued benefits.

2.  Entitlement to service connection for a left foot and ankle disability, for the purposes of accrued benefits.

3.  Entitlement to service connection for a low back disability, for the purposes of accrued benefits.

4.  Entitlement to service connection for the cause of the Veteran's death under the provisions of 38 U.S.C.A. § 1310.

5.  Entitlement to dependency and indemnity compensation (DIC) under the provisions of 38 U.S.C.A. § 1318.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1940 to November 1941, from December 1941 to December 1945, and from October 1950 to November 1965.  He passed away in May 2007.  The appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a September 2007 rating decision, and a June 2008 letter decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  The RO denied the appellant's claims of entitlement to service connection for PTSD, a left foot and ankle disability, and a low back disability for accrued benefits purposes in the September 2007 rating decision.  In the June 2008 letter, the RO denied the appellant entitlement to DIC and entitlement to service connection for the cause of death.  The appellant timely disagreed with each of these determinations.

In November 2008 the RO issued a Statement of the Case (SOC) readjudicating the issues of entitlement to service connection for the cause of the Veteran's death under 38 U.S.C.A. § 1310 and entitlement to DIC under 38 U.S.C.A. § 1318.  Significantly, this SOC did not readjudicate the issues of entitlement to service connection for PTSD, a left foot and ankle disability, and a low back disability for accrued benefits purposes.  The appellant filed a timely VA Form 9 in December 2008 indicating intent to appeal her accrued benefits claims as well as the issues denied in the November 2008 SOC.  To date, the RO yet to issue an SOC as to these accrued benefits claims.  

The appellant was scheduled to appear for a hearing with a Veterans Law Judge (VLJ) in September 2011, but she cancelled the hearing request in correspondence received by the RO on August 12, 2011.  The appellant has not since requested that the hearing be rescheduled.  Her hearing request, therefore, is deemed withdrawn.  See 38 C.F.R. §§ 20.702(e); 20.704(e) (2011).

Clarification of issues on appeal

The statute regarding accrued benefits claims was amended on October 10, 2008.  See the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212 (2008).  Section 212 created a new statute, which provided that if a claimant died while a claim or appeal for any benefit under a law administered by VA was pending, a living person who would be eligible to receive accrued benefits due to the claimant may, not later than one year after the date of the death of the claimant, request to be substituted as the claimant for the purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A.  The new statute allows a person who could be considered an accrued benefits claimant to substitute for a deceased claimant to continue adjudication of the deceased claimant's claim. 

The Director, Compensation and Pension Service, issued a Fast Letter that provided guidance on processing claims involving substitution of parties, in August 2010. See Fast Letter 10-30.  The letter noted that unlike prior accrued benefits claims, the record is not closed on the date of death of the original claimant, but remains open for the submission and development of any pertinent additional evidence.  The letter provided guidance on specific procedures to follow noting that any eligible survivor submitting a claim for accrued benefits will automatically be considered as requesting to substitute and may be able to submit additional evidence in support of the claim. 

The provisions of the new statute apply with respect to the claims of any claimant who dies on or after October 10, 2008.  See Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008); see also Fast Letter 10-30 (August 2010).  Because the Veteran in this case died in May 2007, the provisions of the new statute are not for application, and the RO need not first adjudicate the issue of whether substitution of the appellant for the Veteran is proper before addressing the accrued benefits claims on appeal.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the issues on appeal must be remanded for further evidentiary development.

As was described in the Introduction, the RO denied service-connection claims for PTSD, a left foot and ankle disability, and a low back disability for accrued benefits purposes in the September 2007 rating decision.  The appellant was notified of these decisions in a letter dated June 27, 2008.  In subsequent correspondence dated September 18, 2008, the appellant expressed timely disagreement with the RO's decision to deny accrued benefits.  Although the RO issued a SOC addressing the appellant's cause of death and DIC claims in November 2008, the RO has not yet issued a SOC addressing her claims for accrued benefits. 

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that where a notice of disagreement is filed but a SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.  So it is in this case.  Accordingly, this case is remanded so that the RO or AMC may issue a SOC on the issues of entitlement to service connection for PTSD, a left foot and ankle disability, and a low back disability for accrued benefits purposes.

The appellant's claims of entitlement to service connection for the cause of the Veteran's death under 38 U.S.C.A. § 1310, and entitlement to DIC benefits under 38 U.S.C.A. § 1318 are inextricably intertwined with the appellant's challenge of the RO's decision to deny her accrued benefits claims.  In other words, whether the appellant is awarded service connection for PTSD, a left foot and ankle disability or and/or a low back disability for accrued benefits purposes may impact the outcome of her perfected cause of death or DIC claims.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) [where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together]; see also Harris v. Derwinski, 1 Vet. App. 180, 183   (1991) [two or more issues are inextricably intertwined if one claim could have significant impact on the other].  As such, action on the appellant's cause of death and DIC claims must be deferred.

Accordingly, the case is REMANDED to the Veterans Benefits Administration (VBA) for the following action:

1.  VBA should evaluate the evidence of record, and issue a statement of the case (SOC) to the appellant and her representative regarding her claims of entitlement to service connection for PTSD, a left foot and ankle disability, and a low back disability for accrued benefits purposes.  The appellant is advised that a timely substantive appeal will be necessary to perfect appeals to the Board concerning these claims. 38 C.F.R. § 20.302(b) (2011).

2.  Following the completion of the foregoing, VBA should review the record and adjudicate the appellant's service-connection claim for the cause of the Veteran's death under 38 U.S.C.A. § 1310, and her claim for DIC under 38 U.S.C.A. § 1318.  If the benefits sought on appeal are denied, in whole or in part, the appellant and her representative should be issued an appropriate SSOC, and afforded an opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



